Title: From Benjamin Franklin to Henry Bouquet, 30 September 1764
From: Franklin, Benjamin
To: Bouquet, Henry


Dear Sir
Philada: Sept. 30. 1764
I have been so totally ocupied with the Sitting of the Assembly and other urgent Affairs, that I could not till now do my self the pleasure of writing to you, since the Receipt of your obliging Favours of Aug. 10. and 22. and a subsequent one relating to Broadstreet’s Peace, of which I think as you do.
I thank you cordially for so readily complying with my Request. Your Letter was quite full and sufficient, and leaves me nothing to desire by way of Addition, except that if any Letter of yours relating to the present Expedition is like to be seen by the Secretary of State, you would take occasion just to mention me as one ready on that and every other Occasion to promote the Service of the Crown. The Malice and Industry of my Adversaries, have, I find, made these Precautions a little necessary.
Your Sentiments of our Constitution are solid and just. I am not sure that the Change now attempted will immediately take place, nor am I very anxious about it. But sooner or later it will be effected. And till it is effected, we shall have little internal Quiet in the Administration of our Publick Affairs.
I have lately receiv’d a Number of new Pamphlets from England and France, among which is a Piece of Voltaire’s on the Subject of Relegious Toleration. I will give you a Passage of it, which being read here at a Time when we are torn to Pieces by Factions religious and civil, shows us that while we sit for our Picture to that able Painter, tis no small Advantage to us, that he views us at a favourable Distance.
“Mais que dirons-nous, dit il, de ces pacifiques Primitifs que l’on a nommés Quakres par dérision, et qui avec des usages peut-être ridicules, ont été si vertueux, et ont enseigné inutilement la paix aux reste des hommes? Ils sont en Pensilvanie au nombre de cent mille; la Discorde, la Controverse sont ignorees dans l’heureuse patrie qu’ils se sont faite: et le nom seul de leurville de Philadelphie, quileur rapelle a tout moment que les hommes sont freres, est l’exemple et la honte des peuples qui ne connaissent pas encor la tolérance.”
The Occasion of his Writing this Traité sur la Tolérance, was what he calls “le Meurtre de Jean Calas, commis dans Toulouse avec le glaire[glaive] de la Justice, le 9me Mars 1762?” There is in it abundance of good Sense and sound Reasoning, mix’d with some of those Pleasantries that mark the Author as strongly as if he had affix’d his Name. Take one of them as a Sample. “J’ai aprens que le Parlement de Toulouse et quelques autres tribunaux, ont une jurisprudence singuliere; ils admettent des quarts, des tiers des sixiémes de preuve. Ainsi, avec six ouindire[sic] d’un côte, trois de l’autre, et quatre quarti de présomption, ils forment trois preuves complétes; et surcette belle demonstration ils vous rouent un homme sans misericorde. Une légère connoissance de l’art de raisonner sufirait pour leur faire prendre une autre méthode. Ce qu’on apelle une demipreuve ne peut être qu’un soupcon: Il n’y a point, à la rigueur, de demi preuve; ou une chose est prouvée, ou elle ne l’est pas; il n’y a point de milieu. Cent mille soupçons réunis ne peuvent pas plus etablir une preuve, que cent mille zéros ne peuvent composer un nombre. Il y a des quarts de ton dans la musique, encor ne les peut-on exécuter; mais, il n’y a ni quart de vérité, ni quart de raisonnement.”
I send you one of the Pamphlets, Jugement rendue dans l’affaire du Canady, supposing it may be the more agreable to you to see it, as during your War with that Colony you must have been made acquainted with some of the Character concern’d. With the truest Esteem and Affection, I am, Dear Sir, Your most obedient humble Servant
B Franklin
 
Endorsed: Mr. Franklin 30th Septr. 1764 Received in Janry 1765Answered 14th March
